DETAILED ACTION
                                                 Response to Arguments
1. 	Applicant’s arguments filed on 08/31/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant argues that Prakash does not disclose “the semantic, interface is further configured to generate a data-query based on the in-memory database schema for execution on the external database on a condition that a previous data-query associated with the data-query was executed on the external databased”.  However, Prakash discloses (on [0004]-[0005], [0018]-[0019], [0041], [0057]-[0059]) the method for analyzing data in a database may include identifying a current context for accessing data from a low-latency database. The current context may include a requested result set. The requested result set may satisfy a requested search criterion. The method may include generating an exploration query based on the current context. Generating the exploration query may include identifying a column from the low-latency database as a column of utility in response to a determination that a probabilistic utility for the column satisfies a defined utility criterion. The probabilistic utility for the column may be based on the current context. The method may include generating an exploration result set based on the exploration query. The method may include generating a plurality of insights based on the exploration result set. The method may include ranking the plurality of insights. The method may include outputting at least one insight from the plurality of insights based on the ranking.  A system for generating an insight may include an insight unit. The insight unit may be configured to identify a current context 
The search constructor 244 may generate, execute, or both, one or more structured search instructions. In some embodiments, the search constructor 244 may generate the structured search instructions using a defined structured data access language, which may be similar to Structured Query Language (SQL), except as described herein or otherwise clear from context. Executing the structured search instructions may include transmitting the structured search instructions to the in-memory database 246. The search constructor 244 may otherwise control the in-memory database 246, such as to maintain or modify the low-latency data structure, which may include, for example, joining columns or tables in the low-latency data structure, or aggregating, such as summing, one or more data portions, such as measures, in the low-latency data. The search constructor 244 may receive data responsive to executed results data, such as from the in-memory database 246, indicating the data resulting from executing the query on the low-latency data. Although not shown separately in FIG. 2, the search constructor 244 may include a data visualization unit. In some embodiments, the data visualization unit may be a distinct unit, separate from the search constructor 24. In some embodiments, the interface unit 232 may include a user interface unit, and the data visualization unit may be included in the user interface unit.  The data visualization unit, the interface unit 232, or a combination thereof, may generate a user interface, or one or more portions thereof. For example, data visualization unit, the interface unit 232, or a combination thereof, may obtain the results data indicating the data resulting from executing the query on the low-latency data and may generate user interface elements representing the results data. 
Applicant argues that Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1 ]
Interpretation of Claims-Broadest Reasonable Interpretation
During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification’. Applicant always has the opportunity to amend the claims during prosecussion and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPW 541,550-51 (CCPA 1969).
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
3. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amit Prakash (US-20190108230-A1).
	As per claim 1, Prakash teaches “a low-latency database analysis system comprising: an in-memory database,” ([0004]-[0005]);
“a semantic interface configured to interface with the in-memory database and interface with an external database,” ([0004]-[0005]);
“an external database compute unit configured to generate a schema in the in-memory database based on a portion of the external database,” ([0004]-[0005]);
“the semantic interface configured to receive a resolved-request, wherein the semantic interface is further configured to generate a data-query based on the in-memory database schema for execution on the external database on a condition that a previous data-query associated with the data-query was executed on the external database,” ([0004]-[0005]); and

As per claim 2, Prakash further shows “wherein the    in-memory database is a low-latency database,’ ([0005]).
As per claim 3, Prakash further shows “wherein the    interface unit is further configured to communicate with the semantic interface,’ (figs. 2 and 4).
As per claim 4, Prakash further shows “wherein the relational search unit is configured to communicate with the interface unit,” (figs. 2 and 4, [0019]).
As per claim 5, Prakash further shows “wherein the    schema is a physical schema,” ([0041]).
As per claim 6, Prakash further shows “wherein the    in-memory database is configured to store prioritized data from the external database,” ([0015], [0027]).
As per claim 7, Prakash further shows “wherein the relational search unit is configured to fetch a column data value in response to receiving a data change notification,” ([0004]-[0005]).
As per claim 8, Prakash teaches “a low-latency database analysis system comprising: an in-memory database,” ([0004]-[0005]);

“an in-memory database manager configured to communicate with the in-memory database,” ([0004]-[0005]);
“an external database compute unit configured to generate a schema in the in-memory database based on a portion of the external database,” ([0004]-[0005]);
“an external database manager configured to communicate with the external database compute unit and the external database,” ([0004]-[0005]);
“the semantic interface configured to receive a resolved-request, wherein the semantic interface is further configured to generate a data-query based on the in-memory database schema for execution on the external database,” ([0004]-[0005]); and
“an interface unit configured to receive results data responsive to the data-query from the external database via the semantic interface and output the results data for display on a user interface,” ([0004]-[0005]).
As per claim 9, Prakash further shows “wherein the in-memory database is a low-latency database,” ([0005]).
As per claim 10, Prakash further shows “wherein the interface unit is further configured to communicate with the semantic interface,” (figs. 2 and 4).

As per claim 12, Prakash further shows “wherein the in-memory database manager is further configured to send a data change notification to a distributed cluster manager,” ([0019])..
As per claim 13, Prakash further shows “wherein the in-memory database is configured to store prioritized data from the external database,’ ([0015], [0027]).
As per claim 14, Prakash further shows “wherein the relational search unit is configured to fetch a column data value in response to receiving a data change notification,” ([0004]-[0005]).
As per claim 15, Prakash teaches “a method for use in a low-latency database analysis system, the method comprising: generating a schema based on a portion of an external database,” ([0004]-[0005]);
“storing the schema in an in-memory database; receiving a resolved-request,” ([0004]-[0005]);
“generating a data-query based on the in-memory database schema for execution on the external database,” ([0004]-[0005]);
“receiving results data responsive to the data-query from the external database,” ([0004]-[0005]); and 

	As per claim 16, Prakash further shows “wherein the in-memory database is a low-latency database,” ([0005]).
	As per claim 17, Prakash further shows “determining a data change,’ ([0019]); and
“transmitting a data change notification to a distributed cluster manager,” ([0019]).
	As per claim 18, Prakash further shows “tracking the data change,’ ([0019]).
	As per claim 19, Prakash further shows “storing prioritized data from the external database,” ([0015], [0027]).
	As per claim 20, Prakash further shows “fetching a column data value in response to receiving a data change notification,’ ([0004]-[0005]).

                                                            






Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




                                                   







                                                           Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 12, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153